Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered June 17, 2005, which denied defendant-appellant’s application to vacate a default foreclosure judgment and void a referee’s sale, unanimously affirmed, with costs.
Subsequent to the order appealed from, defendant, in a *317holdover proceeding brought by the person who purchased defendant’s condominium unit at the foreclosure sale, consented to a final judgment of possession in favor of the purchaser. To permit defendant to vacate the foreclosure would undermine that consent judgment. We will not countenance such a result (see Farm Crest Packing Corp. v Milner, 30 AD2d 316 [1968]; see also Canfield v Harris & Co., 252 NY 502, 504 [1930]). Concur—Buckley, EJ., Saxe, Friedman, Williams and Malone, JJ.